DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 6 June 2022, claims 10-17 were added. These new claims have been examined. See below.

Claim Objections
Claim 10 is objected to because of the following informalities:
In line 9, “they” should be replaced with “the anvils” (or equivalent).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0257042 (“Bazzica”) in view of U.S. Patent No. 5,126,093 (“Gelardi”).
Regarding claim 1, Bazzica discloses a mould (the mold 1; see Figure 1 and paragraph 20) for forming a collapsible container from an expandable material, the container comprising, when assembled, at least a base and two pairs of side walls extending at right angles from opposing sides of the base (see MPEP 2114(II), which states that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see also MPEP 2115, which states that “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); regardless, see the collapsible container 2 of Bazzica, which is shown in Figures 2 and 3 and discussed in paragraph 20; see also Figure 4, particularly how the shape of the mold 1 corresponds to the shape of the container 2), the mould comprising:
a first mould member (the half-mold 3; see Figure 4 and paragraph 21) and a second mould member (the half-mold 4; see Id.) movable with respect to each other between an open and a closed moulding position to define a mould cavity (see paragraph 21, which states that the half-molds 3 and 4 are movable with respect to each other to and from a closed molding position in which the half-molds 3 and 4 form a molding chamber 5; the molding chamber 5 can be seen in at least Figures 5 and 6) within which the expandable material expands to form said container (see MPEP 2114(II) and 2115; regardless, see paragraphs 20, 33, and 49; note that the collapsible container 2 is made from foam plastic); and
a plurality of anvils (the forming device 37, particularly the hydraulic actuators 47 and 59; see Figures 4-7 and paragraphs 36, 37, 40, and 45), each anvil mounted on a rear surface of at least one of the first mould member and/or second mould member (each of the hydraulic actuators 47, 59 is mounted on a rear surface of the half-mold 4; see Figures 4-7) such that each anvil is contained within a perimeter of the rear surface of the first mould member and/or second mould member (see Figures 4-7, which show that each of the hydraulic actuators 47, 59 is located within the perimeter of the rear surface of the half-mold 4), each anvil being movable so as to be extended into the mould cavity so as to form one or more hinges in the expandable material at predetermined locations within the mould cavity (see paragraphs 36, 37, 40-42, 45, and 46 and Figures 6 and 7).
Bazzica does not disclose wherein the mould cavity defined by the first mould member and the second mould member is a three-dimensional representation of an inside-out configuration of the assembled container.
Gelardi discloses inside-out molding of boxes to reduce the projected area required for individual boxes (as compared with flat-molded boxes). This reduces the effective mold area and required mold force, allowing for more boxes to be molded in a single press. See column 2, lines 3-22. Figure 5 shows a preferred molding configuration for the box shown in Figures 1 and 3, while Figure 6 shows a preferred molding configuration for the box shown in Figures 2 and 4. See column 3, lines 8-12, and column 3, line 58, to column 4, line 3. Figure 8 shows a mold cavity 53 and core 55. The space 57 between the cavity 53 and core 55 receives the molding material and forms the thickness of the box 1 or 11. See column 4, lines 10-13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the container 2 of Bazzica could be molded in an inside-out orientation, as taught by Gelardi, rather than in the orientation shown in Bazzica. Both orientations provide the benefits disclosed in Gelardi of allowing more containers to be molded in a single press (as compared to an alternative flat configuration). The switch to the inside-out configuration would represent a simple substitution of one known element for another (one molding orientation for another) to obtain predictable results. See MPEP 2143(I)(B).

Regarding claim 3, modified Bazzica discloses wherein each of the anvils is configured to be movable to apply substantially linear compression of the expandable material to form said hinges at the predetermined locations thereof (in Bazzica, the pads 53 of the hydraulic actuators 47 and the pads 61 of the hydraulic actuators 59 function as compression members and move linearly along channels 54 and 62, respectively; see Figures 6 and 7 and paragraphs 40-42, 45, and 46; also, as discussed in paragraphs 36 and 37 of Bazzica, the forming device 37 is configured to form hinges 14 and 15 using the compression members of the hydraulic actuators).

Regarding claim 4, modified Bazzica discloses wherein at least one of the anvils is a 4linear moving anvil that is activated to move in a linear direction to form one of said hinges at one of the predetermined locations (please see the rejection of claim 3; the pads 53 and 61 move linearly along the channels 54 and 62, respectively).

Regarding claim 5, modified Bazzica discloses wherein the linear moving anvil is mounted within a linear recess formed through either the first mould member or second mould member so as to extend into the mould cavity (please see the rejections of claims 3 and 4; the pads 53 and 61 are located in the channels 54 and 62, respectively, which constitute linear recesses in the half-mold 4).

Regarding claim 6, modified Bazzica does not disclose wherein at least one of the anvils is a rotary moving anvil. However, the conversion of rotational motion to linear motion is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuators 47, 59 of Bazzica to make use of rotational motion. This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B). With respect to the limitation that the rotary moving anvil is “activated to move in a rotary direction to form one of said hinges at one of the predetermined locations”, see MPEP 2114(II).

Regarding claim 7, modified Bazzica does not disclose wherein the rotary moving anvil is mounted within an arcuate recess formed through either the first mould member or second mould member so as to extend into the mould cavity to apply substantially linear compression of the expandable material at the one of the predetermined locations. Specifically, the channels 54, 62 of Bazzica are not arcuate. See Figures 6 and 7. However, this difference does not affect the functioning of the channels and, therefore, does not patentably define over modified Bazzica. See MPEP 2144.04(IV)(B), which discusses In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
The Examiner respectfully suggests further defining the rotary moving anvils and corresponding recesses of claims 6 and 7, particularly the structure of these elements. Also, any advantages conferred by this arrangement should be discussed.

Regarding claim 9, modified Bazzica discloses wherein the rotary moving anvil is for forming said hinges along edges of the mould cavity (see Figures 6 and 7 of Bazzica).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bazzica in view of Gelardi, as applied to claim 4 above, and further in view of French Patent Application Publication No. FR 2,186,348 (“Celpex”), cited in an IDS.
Regarding claim 8, modified Bazzica does not disclose wherein the linear moving anvil is for forming said hinges in a central region of the mould cavity.
Celpex discloses a lay flat package and a corresponding mold where hinges are formed in a central region of the mold cavity. See Figures 1, 3, 4, 5, and 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a hinge in a central region of the molding chamber 5 of Bazzica if it was desired to have a hinge in the corresponding part of the container 2, for example, to provide a lid for the container 2, as taught by Celpex (see Figure 4).

Allowable Subject Matter
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 10 requires a mould comprising first and second mould members movable with respect to one another between open and closed moulding positions. The first and second mould members define a mould cavity that is a three-dimensional representation of an inside-out configuration of a container. The mould also comprises a plurality of anvils arranged on a rear surface of at least one of the first and second mould members such that all of the anvils on the mould are positioned such that the anvils do not extend outside of a perimeter of the mould. The anvils are configured to permit multiple moulds to be arranged in an abutting manner. Also, each anvil is movable so as to be extended into the mould cavity.
As discussed in the rejection of claim 1, the combination of Bazzica and Gelardi discloses many of the above limitations. However, this combination fails to disclose a plurality of anvils arranged on a rear surface of a mould member such that all of the anvils on the mould are positioned such that the anvils do not extend outside of a perimeter of the mould, as required by claim 10. In Bazzica, only some of the anvils are located within the perimeter of the mold. Specifically, Figures 4-7 show that each of the hydraulic actuators 47, 59 is located within the perimeter of the mold, while the hydraulic actuators 38, 57 are located outside the perimeter of the mold. The remaining prior art fails to disclose or suggest a configuration where all the anvils are located within the mold perimeter and with the mold still retaining its desired functionality.
Claims 11-17 are allowed based on their dependency from claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The Applicant's arguments filed 6 June 2022 have been fully considered, but they are not persuasive.
In response to the Examiner’s suggestion in the previous office action that claim 1 should be amended to recite that every anvil of the mould is mounted so as to be contained within the perimeter of the rear surface, the Applicant argues that claim 1 already requires this. The Applicant contends that the Examiner has erroneously imported the words “of the plurality of anvils” into claim 1 to modify “each anvil”.
The Examiner respectfully disagrees. Claim 1 requires a mould comprising “a plurality of anvils, each anvil mounted on a rear surface… such that each anvil is contained within a perimeter of the rear surface” (emphasis added). This phrasing indicates that the first “each anvil” refers back to “a plurality of anvils” and that the second “each anvil” refers to the same anvils as the first “each anvil”. Notably, this interpretation matches the Applicant’s original interpretation. Specifically, when claim 1 was amended on 8 November 2021 to add the language “each anvil” after “a plurality of anvils”, the Applicant stated that “Applicant has amended claim 1 above to recite that each anvil of the plurality of anvils is mounted on a rear surface of either the first or second mould member so as to fall within the footprint of the mould members” (italics added). See page 4 of the reply dated 8 November 2021. The Examiner respectfully suggests adding “of the mould” (or equivalent) after “each anvil”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726